DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed April 19, 2022.  Claims 16, 18-22, 31-38, and 40-44 are currently pending and are allowable.

This application is a national phase entry under 35 U.S.C. § 371 of International Patent Application PCT/EP2016/050310, filed January 8, 2016, which claims the benefit of priority to European Patent Application No. 15150701.9, filed January 9, 2015.

Terminal Disclaimer

The terminal disclaimer filed on 19 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent grant on U.S. Application No. 17/030196 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Rejections:

The provisional rejection of claims 16, 18-22, 31-38, and 40-44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/030196, is withdrawn in view of the filed Terminal Disclaimer.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as claimed.  Additionally, for the reasons persuasively argued by Applicant in the reply filed on 8 October 2021, the claims are deemed to comply with the written description requirement.  The closest prior art of record is Vrieze et al. (Transfer of Intestinal Microbiota from Lean Donors Increases Insulin Sensitivity in Individuals with Metabolic Syndrome, Gastroenterology, Vol. 143, No. 4, 2012, p. 913-916 – Previously Presented).
Vrieze et al. teach administering intestinal microbiota from lean donors to subjects with metabolic syndrome, where intestinal microbiota from lean donors include butyrate-producing bacteria, including the Firmicutes Roseburia intestinalis and Eubacterium hallii, which are increased in the subjects after administration (Abs.; p. 914, Left Col., 10-17, Right Col., Line 8-13).  Butyrate derived from gut microbial metabolism leads to an improvement in insulin sensitivity, and therefore in metabolic syndrome, in the subjects (p. 914, Right Col., Para. 2, Line 1 to p. 915, Right Col., Line 5).  
However, as persuasively argued by Applicant in the reply filed on 8 October 2021, the bacteria in Vrieze et al. do not have, and do not render obvious, the recited glycated lysine uptake and degradation operon, and cannot convert fructose-lysine to butyrate.  These limitations, when taken in conjunction with the whole of the claimed method, are not deemed to be taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 16, 18-22, 31-38, and 40-44 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653